Citation Nr: 0810237	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  05-38 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for headaches.  

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include gastric ulcers.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION


The veteran had active service from November 1943 to May 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating determination of 
the Cleveland, Ohio, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The veteran appeared at a videoconference before a hearing 
officer at the Huntington, West Virginia, RO in October 2004 
and at a hearing before the undersigned Law Judge in July 
2006.  

On August 16, 2006, the Board granted the veteran's Motion to 
Advance on Docket.  

The Board remanded the issues listed on the title page of 
this decision for further development in April 2007, to 
include scheduling the veteran for a VA examination.  As the 
veteran failed to report for the requested examination 
without good cause, the matter is now ready for appellate 
review.


FINDINGS OF FACT

1.  Headaches were not demonstrated during the veteran's 
period of active service and there has been no demonstration 
that any current headache disorder is related to the 
veteran's period of service or to his service-connected 
hypertension, to include medications taken for his 
hypertension.  

2.  A gastrointestinal disorder, to include gastric ulcers, 
was not demonstrated during the veteran's period of active 
service and there has been no demonstration that any current 
gastrointestinal disorder, to include gastric ulcers, is 
related to the veteran's period of service or to his service-
connected hypertension, to include medications taken for his 
hypertension.  


CONCLUSIONS OF LAW

1.  Headaches were not incurred or aggravated during service 
nor may they be presumed to have been incurred or aggravated 
as a result of service nor are they proximately due to or the 
result of the service-connected hypertension.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3,307, 3.309, 3.310 (2007).

2.  A gastrointestinal disorder, to include gastric ulcers, 
was not incurred or aggravated during service nor may be it 
be presumed to have been incurred or aggravated as a result 
of service nor it is proximately due to or the result of 
service-connected hypertension.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.303, 3,307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The September 2003, March 2004, and September 2007 letters 
informed the veteran of the information and evidence 
necessary to substantiate the claim, what types of evidence 
VA would undertake to obtain, and what evidence the appellant 
was responsible for obtaining.  The letters did not 
explicitly tell him to submit all relevant evidence in his 
possession.  An error by VA in providing notice of the 
information and evidence necessary to substantiate a claim 
under 38 U.S.C. § 5103(a) is presumptively prejudicial and in 
such a case the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant.  Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007).  The letters 
did tell him to submit medical evidence in his possession and 
to tell VA about relevant evidence and that it was his 
responsibility to ensure that VA received the evidence.  He 
was thereby put on notice to submit relevant evidence in his 
possession and he was not prejudiced by the failure of the RO 
to provide explicit notice to submit relevant evidence in his 
possession. 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim 
after sending the above notices.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
and he was provided with notice of the type of evidence 
necessary to establish a disability rating and effective date 
in the September 2007 letter.  As the Board concludes below 
that the preponderance of the evidence is against the claims 
of service connection, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  
The veteran was also afforded a VA examination.  Moreover, 
the Board, in its April 2007 remand, requested that the 
veteran be scheduled for a VA examination with regard to his 
claims for service connection, to include on a secondary 
basis.  The veteran failed to appear for the scheduled 
examination without good cause.  

Based upon the foregoing, no further action is necessary to 
assist the claimant with the claim.

Service Connection

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

If a chronic disease, such as gastric ulcers or other organic 
disease of the nervous system (migraine headaches) is shown 
to a compensable degree within one year of service, service 
connection is presumed.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable 
for the degree of aggravation of a nonservice-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310 was retitled 
"Disabilities that are proximately due to, or aggravated by, 
service-connected disease or injury."  The current paragraph 
(b) of 38 C.F.R. § 3.310 was redesignated as paragraph (c), 
and a new paragraph (b) was added as follows:

(b) Aggravation of nonservice-connected disabilities. 
Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 CFR part 4) and determine the extent of 
aggravation by deducting the baseline level of severity, 
as well as any increase in severity due to the natural 
progress of the disease, from the current level.

71 Fed. Reg. 52,744-47 (Sept. 7, 2006) (now codified at 
38 C.F.R. § 3.310(b)).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate. Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

The veteran has not submitted any reason for his failure to 
appear at his scheduled October 2007 VA examination.  The 
December 2007 supplemental statement of the case informed him 
of the consequences of the failure to report, and noted that 
he had not requested rescheduling of his examination.  
Subsequent to issuance of the supplemental statement of the 
case, the veteran has not offered an explanation for the 
failure to report or expressed a desire to reschedule the 
examination.  Therefore, there is no good cause for his 
failure to appear.  Thus, the service connection claims will 
be considered based on the evidence of record.

Headaches

A review of the veteran's service medical records reveals 
that there were no complaints or findings of headaches in 
service.  At the time of the veteran's May 1946 service 
separation examination, normal neurological findings were 
reported and there were no reports or findings of headaches.  

There were also no findings of headaches in the years 
immediately following service.  

At his October 2004 RO hearing, the veteran testified that it 
was his belief that his headaches were related to medication 
that he took for his hypertension.  

At his April 2005 VA examination, the veteran reported having 
headaches that started about twenty years ago.  He stated 
that he fell 25 feet from a ladder while on active duty.  He 
noted that he had headaches once every other month.  The 
veteran stated that when the headaches occurred they would 
last anywhere from hours to days.  He reported that when he 
had headaches he had decreased functioning.  The veteran 
stated that the headaches were not incapacitating.  He denied 
any other associated neurological symptoms and did not take 
particular medications for his headaches.  Following 
examination, a diagnosis of headaches was rendered.  

The examiner indicated that the veteran's headaches were not 
secondary to any documented incident of military service.  
The examiner further noted that the veteran had no evidence 
of treatment for any of the disorders found at the time of 
the examination prior to 1999.  

In his December 2005 substantive appeal, the veteran 
indicated that it was his belief that he was not properly 
treated for headaches in service as it was during a period of 
war.  

At his July 2006 hearing, the veteran testified that he had 
not had headaches for weeks but stated that when they did 
come, they would last for months.  The veteran indicated that 
he had headaches in service but never reported them and kept 
on going.  He also noted that it was his belief that his 
headaches were related to his blood pressure medication.  

As noted above, the veteran was scheduled for a VA 
examination to determine the etiology of his headaches and 
their relationship, if any, to his service-connected 
hypertension; however, he failed to appear for the October 
2007 VA examination and has not provided good cause for his 
failure to report.  

Service connection is not warranted for headaches on a 
direct, presumptive or secondary basis.  While the veteran 
has testified that he had headaches in service, his service 
medical records are devoid of any complaints or findings of 
headaches.  There were also no findings of headaches within 
one year of his release from active service.  The Board 
further notes that the April 2005 VA examiner, following a 
thorough review of the claims folder and a comprehensive 
examniantion of the veteran, indicated that the veteran's 
current headaches were not related to his period of service.  

As to the veteran's belief that he currently has headaches 
which are related to medication he takes for his 
hypertension, the Board notes that he, as a lay person, is 
not qualified to render an opinion as to medical causation.  
Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992).  Moreover, the veteran 
failed to report for the scheduled October 2007 VA 
examination to determine what relationship, if any, his 
headaches had to his service-connected hypertension.  

In the absence of evidence linking any current headache 
disorder to the veteran's period of active service or the one 
year period following service or to his service-connected 
hypertension, the preponderance of the evidence is against 
the claim; therefore, reasonable doubt does not arise and the 
claim must be denied.  38 U.S.C.A. § 5107(b) (2007).

Gastrointestinal Disorder, to Include Gastric Ulcers

A review of the veteran's service medical records reveals 
that there were no complaints or findings of gastrointestinal 
problems in service.  At the time of the veteran's May 1946 
service separation examination, normal findings were reported 
for the abdomen and pelvis.  

There were also no findings of gastrointestinal problems in 
the years immediately following service.  In a September 2000 
treatment record, the veteran was noted to have a history of 
gastroesophageal reflux disorder and peptic ulcer disease and 
was on cimetidine for this with fair symptom control.  

At his October 2004 RO hearing, the veteran testified that 
his gastric ulcers started in service as a result of the 
stress he experienced.  He noted that he was first treated 
for an ulcer in the 1980's.  

At his April 2005 VA examination, the veteran reported having 
a history of gastric ulcer for which he was treated with 
ranitidine daily.  He noted having an upset stomach which 
occurred after meals, depending on what he was eating.  He 
reported having some diarrhea but mainly constipation.  He 
denied any blood in his stool, hematemesis, or hematochezia.  
The veteran noted having some problems starting in the 
1960's.  He denied any significant changes in his weight.  
Following examination, it was the examiner's impression that 
the veteran had gastritis per EGD without evidence of gastric 
ulcer.  He opined that the veteran's gastrointestinal 
problems were not secondary to any documented incident of 
military service.  

At his July 2006 hearing before the undersigned, the veteran 
testified that he did not have any problems with his stomach 
in service.  He noted that everything started after service, 
when he was in his early 30's.  The veteran also indicated 
that it was his belief that his ulcers were directly related 
to his hypertension.  

Following the hearing, the Board remanded the matter to 
schedule the veteran for a VA examination to determine 
whether it was at least as likely as not that the veteran's 
hypertension, to include taking prescription medication, 
caused or aggravated any gastrointestinal disorder, including 
gastric ulcers.  As noted above the veteran failed to report 
for the requested examination in October 2007, without good 
cause.  

Service connection is not warranted for a gastrointestinal 
disorder, to include gastric ulcers, on a direct, presumptive 
or secondary basis.  While the veteran has testified that it 
was his belief that his gastrointestinal disorders were 
caused by his inservice stress, his service medical records 
are devoid of any complaints or findings of gastrointestinal 
problems.  There were also no findings of gastrointestinal 
problems, including gastric ulcers, within one year of his 
release from active service.  The Board further notes that 
the April 2005 VA examiner, following a thorough review of 
the claims folder and a comprehensive examniantion of the 
veteran, indicated that any current gastrointestinal 
disorders were not related to his period of service.  

As to the veteran's beliefs that he currently has 
gastrointestinal problems which are related to medication he 
takes for his hypertension, the Board notes that he, as a lay 
person, is not qualified to render an opinion as to medical 
causation.  See Moray v. Brown, 5 Vet. App. 211 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  Moreover, the 
veteran failed to report for the scheduled October 2007 VA 
examination to determine what relationship, if any, any 
current gastrointestinal disorders had to his service-
connected hypertension.  Information obtained from this 
examination may have been beneficial to the veteran's claim.  

In the absence of evidence linking any current 
gastrointestinal disorder, including gastric ulcers, to the 
veteran's period of active service or the one year period 
following service or to his service-connected hypertension, 
the preponderance of the evidence is against the claim; 
therefore, reasonable doubt does not arise and the claim must 
be denied.  38 U.S.C.A. § 5107(b).




ORDER

Service connection for headaches is denied.  

Service connection for a gastrointestinal disorder, to 
include gastric ulcers, is denied.  




____________________________________________
Cheryl L. Mason
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


